Exhibit 10.1

 

SEPARATION AND GENERAL RELEASE AGREEMENT**

 

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (this “Separation Agreement”) is
entered into between Shevach Saraf (the “Employee”) and Solitron Devices, Inc.,
a Delaware company (the “Employer”), (collectively, the “Parties”).

 

WHEREAS, Employee and Employer are parties to the Amended and Restated
Employment Agreement dated December 1, 2000, as amended by the Employment
Agreement Amendment dated January 14, 2003 (collectively, the “Employment
Agreement”);

 

WHEREAS, Employee is retiring from employment with Employer; and

 

WHEREAS, Employer and Employee mutually agree to sever the employment
relationship on the terms and subject to the conditions set forth in this
Separation Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, Employee
and Employer agree as follows:

 

1.             Separation of Employment.

 

(a)            Resignation by Employee on Separation Date. Employee hereby
resigns from his position as President, Chief Executive Officer, Chief Financial
Officer and Treasurer of Employer, from his position on the Board of Directors
of Employer, and from all other capacities in which Employee is employed by
Employer effective as of the Separation Date (as defined herein). In addition,
in accordance with the Trustee Resignation Agreement by and between Employee and
Employer, dated as of July 22, 2016, Employee hereby resigns as Trustee of the
Solitron Devices, Inc. 401(k) & Profit Sharing Plan (the “Plan”), effective as
of July 22, 2016, and Employer hereby accepts such resignation and waives the
thirty (30) day notice period in accordance with Section 12.11 of the Plan.

 





 

** A portion of the Separation and General Release Agreement has been omitted
based upon a request for confidential treatment filed with the Securities and
Exchange Commission. The non-public information has been filed with the
Securities and Exchange Commission.



  



 

(b)            Definition of Separation Date. For purposes of this Separation
Agreement, the “Separation Date” means the date hereof.

 

(c)            Termination of Employment Agreement; Survival of Restrictive
Covenants. Employee and Employer agree that the Employment Agreement shall
terminate as of the Separation Date, except that the restrictive covenants set
forth in Article 5 of the Employment Agreement shall survive termination of
Employee’s employment with Employer in accordance with the terms set forth in
the Employment Agreement.

 

(d)            Termination of Stock Option Agreements. Employee and Employer
agree that the Stand-Alone Option Grant Agreements entered into between Employee
and Employer, dated December 1, 2000 and May 17, 2004, and executed by Employee
and Employer on May 13, 2013 (collectively, the “Stock Option Agreements”) shall
be terminated as of the Separation Date. Accordingly, Employee shall
concurrently herewith:

 

(i)             execute a cancellation agreement (the “Option Cancellation
Agreement”) attached as an exhibit to that certain Escrow Agreement dated as of
the date hereof by and between Akerman LLP (the “Escrow Agent”), Employee, and
Employer and attached hereto (the “Escrow Agreement”); and

 

(ii)             deliver the Option Cancellation Agreement to the Escrow Agent
to hold in escrow until the Separation Payment (as defined herein), Vacation
Payment (as defined herein) and Additional Consideration (as defined herein) is
paid or delivered to Employee, whereupon such cancellation agreement shall
automatically be deemed effective and delivered to Employer without any further
action by any Parties hereto.

 

(e)            Payment for Unused Vacation. Employer shall pay Employee the
gross amount of NINETY-SIX THOUSAND FOUR HUNDRED FIFTY-ONE DOLLARS and
SIXTY-EIGHT CENTS ($96,451.68), less applicable statutory payroll withholdings
and deductions, representing six hundred twenty-four (624) hours of unused paid
vacation for which Employee is eligible through the Separation Date (the
“Vacation Payment”).

 



 2 



 

(f)            Payment for Reimbursable Business Expenses. Employer shall
reimburse Employee for all reasonable and necessary business expenses actually
incurred by Employee in the performance of his duties for Employer on or before
the Separation Date in accordance with the Employer’s current policies regarding
reimbursable business expenses (the “Reimbursable Business Expenses”). Employer
shall provide payment to Employee for the Reimbursable Business Expenses on
Employer’s next regularly scheduled payroll date following Employer’s receipt
from Employee of written itemized expense accounts and such additional
substantiation and justification as Employer may reasonably request regarding
the Reimbursable Business Expenses. Employer’s payment to Employee for the
Reimbursable Business Expenses is not contingent on the execution of this
Separation Agreement by Employee.

 

(g)            Acknowledgment of Receipt of Compensation; Termination of
Benefits. Employee acknowledges and understands that Employee’s last day of
employment with Employer shall be the Separation Date and Employee shall cease
to be an employee of Employer as of the Separation Date. Employee further
acknowledges that Employee has received all compensation and benefits to which
Employee is entitled as a result of Employee’s employment. Employee understands
that, except as otherwise provided in this Separation Agreement, Employee is not
entitled to anything further from the Released Parties (as defined below),
including reinstatement by Employer. Employee’s active participation in the
Employer’s health insurance plans shall end in accordance with the terms of the
Employer’s health insurance plan, unless Employee elects COBRA continuation in
such health insurance plans.

 

2.             Consideration.

 

(a)            Separation Payment; Additional Consideration. Subject to Section
2(c), as long as (x) this Separation Agreement is executed by Employee and not
revoked as set forth in Section 25 hereof, and (y) Employee concurrently
herewith executes all necessary documents to effectuate the Share Repurchase (as
defined herein), including the letter from Employee to Employer in which
Employee agrees to indemnify Employer against all losses, damages, costs,
charges and expenses that Employer may in any way sustain, incur or become
liable for by reason related to that certain indemnity letter dated July 22,
2016 provided by Employer to Continental Stock Transfer & Trust Company
(“Continental”) and Continental’s waiver of the requirement for Employee to
obtain a medallion signature guarantee (the “Indemnification Letter”), and
delivers same to the Escrow Agent, then Employer shall:

 

(i)             pay Employee the gross amount of TWO MILLION SEVEN HUNDRED
THOUSAND DOLLARS AND NO CENTS ($2,700,000.00), of which ONE MILLION TWO HUNDRED
NINETY-FOUR THOUSAND THREE HUNDRED FIFTEEN DOLLARS AND FIFTY-SEVEN CENTS
($1,294,315.57) represents the aggregate purchase price for Employer’s purchase
of Employee’s ownership of 331,027 shares of common stock of Employer (the
“Purchase Price”), NINE HUNDRED NINETY-FIVE THOUSAND ONE HUNDRED FOURTEEN
DOLLARS AND THIRTY-EIGHT CENTS ($995,114.38) represents the aggregate payment by
Employer to Employee for the exercisable stock options (the “Stock Options”)
held by Employee for 290,073 shares of common stock of Employer pursuant to the
Stock Option Agreements (the “Option Payment”) (collectively, the purchase of
the Common Stock and Stock Options by Employer is referred to herein as the
“Share Repurchase”), and FOUR HUNDRED TEN THOUSAND FIVE HUNDRED SEVENTY DOLLARS
AND FIVE CENTS ($410,570.05) represents payment by Employer to Employee for
severance (the “Severance Payment”) (the Purchase Price, Option Payment and
Severance Payment are collectively referred to herein as the “Separation
Payment”);

 



 3 



 

(ii)             pay Employee the gross amount of FORTY-FIVE THOUSAND DOLLARS
and NO CENTS ($45,000.00), representing Employee’s premium payments for the
continuation of health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act for Employee and his qualified dependents under Employer’s
group health insurance plan, as well as incidental medical expenses (the
“Benefits Payment”);

 

(iii)             execute all necessary documents and pay the applicable fees
and costs to convey to Employee the title of ownership in the 2012 BMW 528i, VIN
** (the “Vehicle”), with a fair market value of $18,500 (the “Vehicle Value”),
within ten (10) days of the Effective Date (as defined herein) (the “Vehicle
Transfer”); and

 

(iv)             transfer Employer’s cellular telephone assigned to and being
used by Employee as of the date of Employee’s execution of this Separation
Agreement (the “Cell Phone”), and execute all necessary documents and pay all
applicable fees and costs to transfer to Employee the cellular telephone number
associated with the Cell Phone, within ten (10) days of the Effective Date (the
“Cell Phone Transfer”).

 

The Benefits Payment, Vehicle Transfer, and Cell Phone Transfer are collectively
referred to herein as the “Additional Consideration.” The Separation Payment,
Vacation Payment and Benefits Payment will be delivered to the Escrow Agent on
the date of execution of this Separation Agreement pursuant to the terms of the
Escrow Agreement and shall automatically be released from escrow and paid by
Escrow Agent to Employee in one (1) lump sum on the Effective Date provided
Employee has not revoked this Separation Agreement in accordance with Section 25
hereof. Employee agrees that the Vehicle Value set forth in Section 2(a)(iii) is
the fair market value of the Vehicle. Employee agrees that Employee shall be
responsible for any fees related to registration of the Vehicle in Employee’s
name and securing new license plates for the Vehicle. Employee further agrees
and acknowledges that, as of the date of the Vehicle Transfer, Employee will be
the owner of the Vehicle, and as such Employee will assume responsibility for
all payments, expenses, liabilities, insurance, and costs related to the
Vehicle. Employee agrees and acknowledges that, as of the date of the Vehicle
Transfer, Employee shall indemnify and release Employer from any direct or
indirect liability, payments, expenses, insurance, and costs related to the
Vehicle that may be claimed against Employer by any third party or Employee.
Employee further agrees and acknowledges that, as of the date of the Cell Phone
Transfer, Employee will be the owner of the Cell Phone, and as such Employee
will assume responsibility for all payments, expenses, liabilities, insurance,
and costs related to the Cell Phone. For the avoidance of doubt, Employee shall
continue to be allowed to retain and use the Vehicle and the Cell Phone after
the Separation Date and until the transfer documents are delivered to Employee.





 





 

** Confidential term omitted and provided separately to the Securities and
Exchange Commission.



 



 4 



 

(b)            Adequate Consideration. Employee acknowledges that the
consideration set forth in Section 2(a) is good and adequate consideration for
Employee’s execution, delivery and non-revocation of this Separation Agreement
and Employee’s full compliance with the terms hereof and thereof. Employee
acknowledges that Employee is not otherwise entitled to receive the Severance
Payment and Additional Consideration described in Section 2(a) of this
Separation Agreement and that the Employer is not obligated to enter into the
Share Repurchase. Nothing in this Separation Agreement shall be deemed to be an
admission of liability or wrongdoing on the part of any of the Released Parties
(as defined herein) or on the part of Employee. Employee agrees that Employee
will not seek anything further from any of the Released Parties, other than that
which is specifically provided in this Separation Agreement. Similarly, Employer
will not seek anything further from Employee, other than that which is
specifically provided in this Separation Agreement or to enforce Employee’s
obligations hereunder or under the Employment Agreement. Should a court or
arbitrator of competent jurisdiction in a final non-appealable decision
determine that the general release set forth in Section 3 is invalid, void
and/or unenforceable Employee and Employer agree that Employee and Employer’s
obligations under this Separation Agreement are null and void, the Employer and
Employee rights, remedies, offices, positions and obligations to each other
shall be reinstated as if this Separation Agreement and any related documents
thereto had never been executed or delivered including, without limitation, that
Employee shall return to Employer or the Escrow Agent shall release to Employer,
as the case may be, the Separation Payment, Vacation Payment and Additional
Consideration made to Employee under this Separation Agreement, and Employer or
the Escrow Agent shall return to Employee, as the case may be, 331,027 shares of
common stock of Employer and stock options for 290,073 shares of common stock of
Employer, which such stock options shall be exercisable for one (1) year
following the date Employer returns such stock options to Employee,
notwithstanding any other terms of the Stock Option Agreements. Nothing in this
Section 2(b) is intended to, nor shall be construed to apply to any contrary
rights of Employee under the ADEA (as defined in Section 3).

 

(c)            Withholdings; Deductions; Taxes. Employee understands that the
Option Payment, Vacation Payment, Severance Payment, Benefits Payment, and
Vehicle Value are subject to all applicable statutory payroll withholdings and
deductions. No deductions will be made from the Separation Payment and Benefits
Payment for medical, dental, or life insurance premiums, flexible spending or
401(k) deductions. Employee understands that the Purchase Price will be subject
to capital gains tax. The Parties acknowledge that nothing herein shall
constitute tax advice to either party.

 



 5 



 

(d)            Acknowledgment by Employee. Employee agrees that the Separation
Payment and Additional Consideration exceed anything due from the Employer
and/or the Released Parties to Employee, and that the Employee has no further
entitlement to or claim for any other wages, bonuses, commissions, benefits,
vacation, damages, stock options or other securities of Employer, attorneys’
fees or costs or any other sum of money for any reason whatsoever. Employee
acknowledges that payment of any amounts to, or on behalf of, the Employee under
this Separation Agreement does not, in any way, extend the period of employment
or continuous service beyond the Separation Date, or confer any other rights or
benefits other than what may be set forth expressly herein.

 

3.             Employee’s General Release of Released Parties. In consideration
of the Separation Payment and Additional Consideration being paid to Employee as
set forth in Section 2(a) above, Employee releases and gives up any and all
waivable claims, causes of action and rights that Employee may have against
Employer and/or its past and present parent companies, subsidiaries, divisions,
officers, directors, employees, consultants, shareholders, trustees, members,
managers, partners, plan administrators, insurers, attorneys, agents,
affiliates, and each of their respective past and present officers, directors,
employees, consultants, shareholders, trustees, members, managers, partners,
plan administrators, insurers, attorneys, and agents (individually and in their
official capacities), as well as any predecessors, future successors or assigns
or estates of any of the foregoing (collectively, the “Released Parties”),
including, but not limited to, all claims relating to: (i) Employee’s employment
by Employer, the terms and conditions of such employment, the Employment
Agreement, the Stock Option Agreements, employee benefits related to Employee’s
employment, the separation of Employee’s employment, and/or any of the events
relating directly or indirectly to or surrounding such separation from
employment; (ii) any and all claims of discrimination, harassment, whistle
blowing or retaliation in employment (whether based on federal, state or local
law, statutory or decisional), including without limitation, all claims under
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”) (this
release is meant to comply with the Older Workers Benefit Protection Act
(“OWBPA”), 29 U.S.C. § 621 et seq., which statute was enacted to, among other
things, ensure that individuals over the age of forty who waive their rights
under the ADEA do so knowingly and voluntarily), the Worker’s Adjustment and
Retraining Notification Act (“WARN”), Title VII of the Civil Rights Act of 1964,
as amended (“Title VII”), the Americans with Disabilities Act, as amended
(“ADA”), the Civil Rights Act of 1991, the Reconstruction Era Civil Rights Act
of 1866, 42 USC §§ 1981-86, as amended, the Equal Pay Act (“EPA”), the Family
and Medical Leave Act, as amended (“FMLA”), the Employee Retirement Income
Security Act (“ERISA”) (other than claims with regard to vested benefits),
Sections 503 and 504 of the Rehabilitation Act of 1973, the Occupational Safety
and Health Act (“OSHA”), the National Labor Relations Act (“NLRA”), the Florida
Civil Rights Act of 1992 (“FCRA”) f/k/a Human Rights Act of 1977, any and all
claims/actions for retaliation which have been or could have been raised under
Florida’s Workers’ Compensation statute (Florida Statute § 440.205), the Florida
Private Sector Whistle-Blower Act (Fla. Stat. § 448.101-105), the Florida Equal
Pay Act, any claims under Fla. Stat. § 448.08 for unpaid wages, and waivable
rights under the Florida Constitution; (iii) any and all claims for wrongful
discharge; (iv) any and all claims for damages of any kind whatsoever, including
without limitation compensatory, punitive, treble, liquidated and/or
consequential damages; (v) any and all claims under any contract, whether
express or implied, including, without limitation, the Employment Agreement and
Stock Option Agreements; (vi) any and all claims for unintentional or
intentional torts, for emotional distress and for pain and suffering; (vii) any
and all claims for violation of any statutory or administrative rules,
regulations or codes; and (viii) any and all claims for attorneys’ fees, costs,
disbursements, wages, bonuses, benefits, vacation and/or the like (collectively,
“Claims”). Notwithstanding the foregoing, Employee does not waive any right to
be indemnified and/or advanced expenses under any corporate document of Employer
(including without limitation any Bylaws or Certificate of Incorporation of
Employer) or any agreement or pursuant to applicable law, including as part of
Section 8(c) of this Separation Agreement, or to be covered under any applicable
directors’ and officers’ liability insurance policies (as extended by Section
8(c) of this Separation Agreement), and nothing contained herein shall operate
to release any obligations of Employer arising under this Separation Agreement. 
This Section 3 releases all waivable claims, including those of which Employee
is not aware and those not specifically mentioned in this Separation Agreement.
This Separation Agreement applies to all waivable claims resulting from anything
that has happened up through the execution of this Separation Agreement.
Employee understands that this Separation Agreement does not waive rights or
claims that may arise after the date that this Separation Agreement is executed.
Employee represents that Employee knows of no claim that Employee has that has
not released by this Section 3. Employee understands and agrees that this
Separation Agreement is binding on Employee and on anyone who succeeds to
Employee’s rights and responsibilities.

 



 6 



 

4.             Employer and Directors’ Limited Release of Employee. In
consideration of Employee signing and not revoking this Separation Agreement,
Employer and each of the members of its current Board of Directors, individually
(collectively, the “Directors,” and each individually, the “Director”), hereby
release and waive any claims, causes of action and rights that Employer or the
Directors may have against Employee, his heirs and legal representatives
(regardless of the capacity in which Employee was acting) solely relating to (1)
the issuance of stock options for shares of Common Stock of Employer including,
without limitation, the Stock Option Agreements and (2) the deployment of the
Employer’s capital including, without limitation, the investment of its cash in
certificates of deposits and treasury bills (the “Limited Release”). Employer,
the Directors, and Employee understand that the Limited Release does not release
or waive claims Employer or the Directors may have against Employee first
arising after the execution of this Separation Agreement by Employer or the
Directors, or that are not arising out of, based upon, in connection with, or in
any way related to the limited claims released and waived by Employer and the
Directors in the Limited Release.

 

5.             Employer and Directors’ Representation of No Known Claims.
Employer and each of the Directors, individually, hereby represent and warrant
that Employer and the Directors do not have knowledge, without investigation, of
any claims by Employer or the Directors against Employee. Notwithstanding the
foregoing, Employee’s knowledge of any claims by Employer or the Directors
against Employee is excluded from imputation to Employer or the Directors.

 



 7 



 

6.             Share Repurchase. In consideration of the Purchase Price and
Option Payment set forth in Section 2(a) above, Employee agrees to deliver to
the Escrow Agent on the date of execution of this Separation Agreement blank
stock powers to convey the Employee’s 331,027 shares of common stock of Employer
to Employer (the “Common Stock”) and the Option Cancellation Agreement that
cancels the Stock Options. Employee agrees to execute all necessary documents on
or before the Separation Date, including the Indemnification Letter, to
effectuate the Share Repurchase and deliver same to the Escrow Agent. Employee
agrees to deliver to the Escrow Agent on the date of execution of this
Separation Agreement all stock certificates evidencing the Common Stock with
stock powers executed by Employee in connection with the Share Repurchase.

 

(a)            Employee Representations. Employee represents and warrants the
following to Employer:

 

(i)             Employee has full right, capacity and authority to enter into
this Separation Agreement and to assume and perform Employee’s obligations
hereunder. Additionally, Employee is not a party to any other agreement
restricting Employee’s ability to sell the Common Stock of Employer subject to
the Share Repurchase (the “Employee Shares”), and Employee has not taken any
action which would cause either Employee’s execution or delivery of this
Separation Agreement or the consummation of the transactions contemplated by
this Separation Agreement, or compliance by Employee with any of the provisions
hereof, to violate or conflict with or result in a breach of any provision of,
or constitute a default under, any agreement, instrument, judgment, law, rule or
regulation to which Employee is subject or with respect to which Employee’s
properties may be bound or affected.

 

(ii)             Employee has good and marketable title to the Employee Shares,
is the sole owner of the Employee Shares, and the Employee Shares are not
subject to any pledge agreements, restriction agreements or other document or
instrument which affects title to the Employee Shares, in any way or manner
whatsoever. Upon execution of this Separation Agreement, the Employee Shares
will be conveyed to Employer, free and clear of any liens, claims or
encumbrances of any third party whatsoever.

 



 8 



 

(iii)             No approval, consent or authorization, including, without
limitation, any action, approval, consent or authorization of any kind
whatsoever from any governmental entity or instrumentality is necessary or
required in order to constitute this Separation Agreement as a valid and binding
obligation of Employee enforceable in accordance with its terms.

 

(iv)             The Employee Shares and the Stock Options subject to
termination pursuant to Section 1(d) hereof represent the entire ownership
interest of Employer owned by the Employee (whether individually, beneficially,
as trustee or otherwise), and that as of the Separation Date and the receipt of
the consideration set forth in Section 2(a), Employee will not own, directly or
indirectly, any equity interests of Employer.

 

(b)            Employer Representations. Employer represents and warrants to
Employee the following:

 

(i)             Employer is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
power and authority, corporate or otherwise, to acquire, own, lease and operate
its assets and businesses as and in the places where such properties are now
owned, leased or operated or such business is now being conducted. Employer has
all requisite power and authority, corporate or otherwise, to enter into this
Separation Agreement and to assume and perform its obligations hereunder. The
execution and delivery of this Separation Agreement and the performance by
Employer of its obligations hereunder have been duly authorized by all necessary
action of Employer.

 

(ii)             No approval, consent, or authorization which has not been
obtained, including, without limitation, any action, approval, consent or
authorization of any kind whatsoever from any governmental entity or
instrumentality, is necessary or required as to Employer to constitute this
Separation Agreement as a valid and binding obligation of Employer enforceable
in accordance with its terms.

 



 9 



 

(iii)             The execution and performance of this Separation Agreement on
the part of Employer does not and will not breach its charter or governing
documents or any agreement, contract, lease or other document to which Employer
is a party or pursuant to which Employer or any of its assets are bound.

 

7.             Cooperation. Employee agrees, upon the request of Employer or any
Released Parties, to reasonably cooperate in any investigation, litigation,
arbitration, or regulatory proceeding regarding events that occurred during
Employee’s tenure with Employer. Employee will make himself reasonably available
to consult with counsel for Employer and any Released Parties, to provide
information, and to appear to give testimony. Employee further agrees to
reasonably cooperate with Employer’s request for Employee to sign documents
necessary to update corporate information and authorize new signatories and
agents of Employer, including, without limitation, authorizing new signatories
to act on behalf of Employer in connection with bank accounts and brokerage
accounts, authorizing new SEC filing agents, authorizing new transfer agents,
updating corporate documentation for Employer with the State of Delaware, the
State of Florida, and any other vendors, and transferring authorized user
information for any websites to which Employer has access. To the extent
permitted by law, Employer will reimburse Employee for reasonable out-of-pocket
expenses Employee incurs in extending such cooperation, so long as Employee
provides advance written notice of Employee’s request for reimbursement and
provides satisfactory documentation of the expenses.

 

8.             Return of Employer Property and Confidential Information;
Employer Indemnification; Director and Officer Insurance Coverage.

 

(a)            Return of Employer Property. Employee covenants that Employee
shall return to Employer on or before the Separation Date all property in
Employee’s possession, custody or control belonging to the Released Parties,
including, but not limited to, all equipment, computers, pass codes, keys, swipe
cards, credit cards, smart phones or other electronic devices (other than the
Cell Phone and Vehicle), documents or other materials, in whatever form or
format, that Employee received, prepared, or helped prepare during his
employment with Employer.

 



 10 



 

(b)            Return of Confidential and/or Proprietary Information. Employee
covenants that Employee shall return to Employer on or before the Separation
Date all confidential and/or proprietary information and documents of the
Released Parties in Employee’s possession or under Employee’s control to
Employer and shall not retain any copies or other reproductions, or extracts
thereof, electronic or otherwise.

 

(c)            Employer Indemnification; Director and Officer Insurance
Coverage. Subject to limitations imposed by law, Employer shall indemnify and
hold harmless Employee to the fullest extent permitted by law from and against
any and all claims, damages, expenses (including reasonable attorneys’ fees),
judgments, penalties, fines, settlements, and all other liabilities
(collectively, “Losses”) incurred or paid by Employee in connection with the
investigation, defense, prosecution, settlement or appeal of any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (collectively, an “Action”) and to which
Employee was or is a party or is threatened to be made a party by reason of the
fact that Employee is or was a director, officer or an employee of Employer, or
by reason of anything done or not done by Employee in any such capacity or
capacities, provided that Employee acted in good faith, in a manner that was not
grossly negligent or constituted willful misconduct and in a manner Employee
reasonably believed to be in or not opposed to the best interests of Employer,
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe Employee’s conduct was unlawful (and in all cases, in any manner as
required by or in compliance with applicable law in order to receive such
statutory indemnification). Expenses (including attorneys’ fees) incurred by
Employee, as a present or former director or officer of Employer, in defending
an Action by reason of the fact that Employee is or was a director, officer or
an employee of Employer shall be paid by Employer in advance of the final
disposition of such Action upon receipt of an undertaking by or on behalf of
Employee to repay such amount if it shall ultimately be determined that Employee
is not entitled to be indemnified by Employer as authorized by the relevant
provisions of applicable law; provided, however, Employer shall not be required
to advance such expenses to Employee (i) if Employee commences any Action as a
plaintiff unless such advance is specifically approved by a majority of the
Board of Directors of Employer, or (ii) if Employee is a party to an action,
suit, or proceeding approved by a majority of the Board of Directors of Employer
and brought by Employer that alleges willful misappropriation of corporate
assets by Employee, willful disclosure of confidential information in violation
of Employee’s fiduciary or contractual obligations to Employer, or any other
willful and deliberate breach in bad faith of Employee’s duty to Employer or its
stockholders. Notwithstanding anything to the contrary set forth herein,
Employer shall maintain, at its sole expense, the same level of directors’ and
officers’ (D&O) insurance coverage on Employer’s directors and officers for
Employee as currently exists as of the date of execution of this Separation
Agreement for a period of three (3) years following the Separation Date to the
extent that such coverage is available on commercially reasonable terms (as
determined by the Board of Directors of Employer).

 



 11 



 

9.             Representations; Covenant Not to Sue; No Assistance in Third
Party Claims. Employee hereby represents and warrants that (a) Employee has not
filed, caused or permitted to be filed any pending proceeding (nor has Employee
lodged a complaint with any governmental or quasi-governmental authority)
against the Released Parties, nor has Employee agreed to do any of the
foregoing, (b) Employee has not assigned, transferred, sold, encumbered,
pledged, hypothecated, mortgaged, distributed, or otherwise disposed of or
conveyed to any third party any right or claim against any of the Released
Parties that has been released in this Separation Agreement, and (c) Employee
has not directly or indirectly assisted any third party in filing, causing or
assisting to be filed, any claim against any of the Released Parties. Except as
set forth in Section 15 below, Employee covenants and agrees that Employee shall
not encourage or solicit or voluntarily assist or participate in any way in the
filing, reporting or prosecution by himself or any third party of a proceeding
or claim against any of the Released Parties. Employee acknowledges that, except
as set forth in Section 15 below, any encouragement, solicitation, voluntary
assistance, or participation by Employee in any way in third party claims
against any of the Released Parties would constitute a material breach of this
Separation Agreement.

 

10.             Press Release; Mutual Non-Disparagement. The Parties have
mutually agreed as to the form of press release regarding Employee’s retirement
and this Separation Agreement and Employer shall issue such press release.
Employee agrees and warrants that for a period of one (1) year from the
Separation Date Employee will not make any statements (orally or in writing,
including, without limitation, whether in fiction or nonfiction) or take any
actions which in any way publicly disparage or defame Employer or any Released
Parties, in any way, directly or indirectly, or cause or encourage the making of
such statements, or the taking of such actions, by anyone else, unless such
statements by Employee are made: (i) during litigation between the Parties; (ii)
in response to a request for information submitted to Employee by a federal or
state governmental agency; (iii) in response to a subpoena or court order; or
(iv) as necessary to exercise Employee’s rights specified in Section 15 below.
Employer and each Director, individually, agree for a period of one (1) year
from the Separation Date not to make any statements (orally or in writing,
including, without limitation, whether in fiction or nonfiction) or take any
actions which in any way publicly disparage or defame Employee in any way,
directly or indirectly, or cause or encourage the making of such statements, or
the taking of such actions, by anyone else, unless such statements by Employer
or the Director are made: (i) during litigation between the Parties or
litigation between the Director and either of the Parties; (ii) in response to a
request for information submitted to Employer or the Director by a federal or
state governmental agency; or (iii) in response to a subpoena or court order.
Employee, Employer, and the Directors acknowledge that any incitement of others
to publicly disparage or defame the other party in violation of this Section 10
would constitute a material breach of this Separation Agreement. In the event
such a communication is made to anyone in violation of this Section 10,
including but not limited to, the media, public interest groups and publishing
companies, it will be considered a material breach of the terms of this
Separation Agreement.

 



 12 



 

11.             Breach. Employee acknowledges that if Employee materially
breaches or threatens to materially breach this Separation Agreement, breaches
the provisions of Sections 9 or 10 of this Separation Agreement, breaches the
restrictive covenants set forth in Article 5 of the Employment Agreement, and
Employee fails to cure such breach or threatened breach within ten (10) days
following receipt of written notice from Employer specifying such breach or
threatened breach, and/or Employee commences a suit, action, proceeding or
complaint in contravention of this Separation Agreement and release of claims
(except as outlined in Section 11), then Employer shall be entitled to all other
remedies allowed in law or equity. Further, nothing in this Separation Agreement
shall prevent the Employer from pursuing an injunction to enforce the provisions
of Sections 9 and 10 above or Article 5 of the Employment Agreement. Nothing in
this Section is intended to, nor shall be construed to apply to any contrary
rights of Employee under the ADEA.

 

12.             Severability. In the event that one or more of the provisions
contained in this Separation Agreement shall for any reason be held
unenforceable in any respect under the law of any state of the United States or
the United States, such unenforceability shall not affect any other provision of
this Separation Agreement, but this Separation Agreement shall then be construed
as if such unenforceable provision or provisions had never been contained
herein. If it is ever held that any restriction hereunder is too broad to permit
enforcement of such restriction to its fullest extent, such restriction shall be
enforced to the maximum extent permitted by applicable law.

 

13.             Governing Law. This Separation Agreement and any and all matters
arising directly or indirectly here from shall be governed under the laws of the
State of Florida without reference to choice of law rules.

 

14.             Arbitration. The Parties Agree that any dispute, controversy or
claim based on, arising out of or relating to the interpretation and performance
of this Separation Agreement, the Employment Agreement, the Stock Option
Agreements, Employee’s employment with Employer or the separation of Employee’s
employment with Employer, including, but not limited to, any claims for
discrimination under the ADEA, the ADA, Title VII, the EPA, the FCRA, or any
other federal, state or local law or regulation (collectively, “Dispute”), shall
be solely submitted to and finally settled by arbitration before a single
arbitrator to be held in West Palm Beach, Florida, in accordance with the
then-current employment dispute resolution rules of the American Arbitration
Association (“AAA”). Prior to initiating arbitration under this Section 14, a
party who intends to initiate arbitration (the “Filing Party”) must notify the
other party (the “Opposing Party”) of the Filing Party’s intent to initiate
arbitration, setting forth the Dispute the Filing Party intends to arbitrate,
and providing the Opposing Party with ten (10) days to resolve the matter giving
rise to the Dispute. Notwithstanding the foregoing, Employer and Employee may
file a court action seeking provisional equitable remedies available under the
law, including but not limited to temporary or preliminary injunctive relief,
either before the commencement of or during the arbitration process, to preserve
the status quo or otherwise prevent damage or loss pending final resolution of
the arbitration of any Dispute pursuant to the terms of this Section 14. Nothing
herein shall interfere with the Employee’s rights under Section 15. The Parties
agree that the single arbitrator shall be appointed from the AAA’s list of
arbitrators by mutual consent of the parties, or in the absence of such mutual
consent, the AAA shall make the appointment of the arbitrator. Employer shall
pay the fees of the arbitrator and the administrative fees charged by the AAA
during the arbitration, except that the party initially filing the claim shall
be responsible for the initial filing fee. Each of the Parties shall be
responsible for their own legal fees, expert costs, and expenses of their
witnesses incurred in arbitration. The Parties agree that this Section 14 shall
be grounds for dismissal of any court action commenced by either party with
respect to any Dispute, other than (i) post-arbitration actions seeking to
enforce an arbitration award, and (ii) actions seeking temporary or preliminary
injunctive relief, as provided in this Section 14. The Parties agree that the
arbitrator shall issue a signed written decision that provides the reasons for
the decision. Subject to the Parties’ right to appeal or seek vacatur under
applicable law, the arbitrator is authorized to award any party the full
remedies that would be available to such party as if the claim had been filed in
a court of competent jurisdiction, including attorneys’ fees and costs. The
decision of the arbitrator and arbitration award shall be final and binding on
the Parties, and it may be enforced by a court of competent jurisdiction,
subject to available legal grounds for vacating an arbitration award. EMPLOYEE
AND EMPLOYER KNOWINGLY AND VOLUNTARILY AGREE TO THIS ARBITRATION PROVISION AND
ACKNOWLEDGE THAT ARBITRATION SHALL BE INSTEAD OF ANY CIVIL LITIGATION, MEANING
THAT EMPLOYEE AND EMPLOYER ARE EACH WAIVING ANY RIGHTS TO A JURY TRIAL FOR ANY
DISPUTE, AS DEFINED HEREIN.

 



 13 



 

15.             Non-Interference. Nothing in this Separation Agreement shall
interfere with the Employee’s right to file a charge, cooperate or participate
in an investigation or proceeding conducted by the Equal Employment Opportunity
Commission, or other federal or state regulatory or law enforcement agency.
However, the consideration provided to Employee in this Separation Agreement
shall be the sole relief provided to Employee for the claims that are released
by Employee herein and Employee will not be entitled to recover and agrees to
waive any monetary benefits or recovery against the Released Parties in
connection with any such claim, charge or proceeding without regard to who has
brought such complaint, charge or proceeding.

 

16.             Acknowledgments. Employee acknowledges that Employee has been
advised in writing to consult with an attorney before signing this Separation
Agreement and has done so; and that Employee has been afforded the opportunity
to consider the terms of this Separation Agreement and incorporated waiver of
claims for a period of twenty-one (21) days prior to its execution. Employee
acknowledges that no representation, promise, or inducement has been made other
than as set forth in this Separation Agreement, and that Employee enters into
this Separation Agreement knowingly without reliance upon any other
representation, promise, or inducement that is not set forth herein. Employee
acknowledges and represents that Employee assumes the risk for any mistake of
fact now known or unknown, and that Employee understands and acknowledges the
significance and consequences of this Separation Agreement. Employee further
acknowledges that Employee has read this Separation Agreement in its entirety;
that Employee fully understands all of its terms and their significance; and
that Employee has signed it voluntarily and of the Employee’s own free will.
Employee further affirms that, as of the date of this Separation Agreement,
Employee has been paid and/or has received all leave (paid or unpaid),
compensation, bonuses and/or benefits to which Employee may be entitled from
Employer and that no other leave (paid or unpaid), compensation, bonuses and/or
benefits are due to Employee, except as provided in this Separation Agreement.
Employee further affirms that Employee has been provided and/or has not been
denied any leave requested under the Family and Medical Leave Act and has not
suffered any workplace injuries.

 

17.             Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Parties’ representatives, agents, successors,
assigns, heirs, attorneys, affiliates, and predecessors.

 

18.             Execution of Necessary Documents. Each party to this Separation
Agreement shall, upon the request of the other, execute and re-execute,
acknowledge and deliver this Separation Agreement and any and all papers or
documents or other instruments, as may be reasonably necessary to implement the
terms hereof with any formalities as may be required and, otherwise, shall
cooperate to fulfill the terms hereof and enable the other party to effectuate
any of the provisions of this Separation Agreement.

 



 14 



 

19.             No Transfer of Claims. Employee represents and warrants that
Employee has not assigned, transferred, or purported to assign or transfer, to
any person, firm, corporation, association or entity whatsoever, any released
claim. Employee agrees to indemnify and hold the Released Parties harmless
against, without any limitation, any and all rights, claims, warranties,
demands, debts, obligations, liabilities, costs, court costs, expenses
(including attorneys’ fees, paralegals’ fees and costs, at all levels), causes
of action or judgments based on or arising out of any such assignment or
transfer. Employee further warrants that there is nothing that would prohibit
Employee from entering into this Separation Agreement.

 

20.             Complete Agreement. This Separation Agreement and the Escrow
Agreement shall not be modified unless in writing and signed by both Employer
and Employee. This Separation Agreement and the Escrow Agreement contains the
entire agreement and understanding between the Employee and the Employer and
supersedes all prior and contemporaneous agreements, understandings, inducements
or conditions, express or implied, oral or written, except that Article 5 of the
Employment Agreement shall remain in full force and effect following the
Employee’s execution of this Separation Agreement and the Escrow Agreement, and
shall survive the termination of Employee’s employment with Employer.

 

21.             No Waiver/All Rights Are Cumulative. No waiver of any breach or
other rights under this Separation Agreement shall be deemed a waiver unless the
acknowledgment of the waiver is in writing executed by the party committing the
waiver. No waiver shall be deemed to be a waiver of any subsequent breach or
rights. All rights are cumulative under this Separation Agreement.

 

22.             Construction. The Parties expressly acknowledge that they have
had equal opportunity to negotiate the terms of this Separation Agreement and
that this Separation Agreement shall not be construed against the drafter. The
Parties represent that they have consulted with counsel of their choice. The
Employer has been represented by Akerman LLP and the Employee has been
represented by Brenner, Salzman & Wallman LLP.

 



 15 



 

23.             Headings. The headings contained in the Separation Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Separation Agreement.

 

24.             Electronic Transmission and Counterparts. This Separation
Agreement may be executed in several counterparts and by electronic
transmissions and all so executed shall constitute one Agreement, binding on all
the Parties hereto, notwithstanding that the Parties are not signatories to the
original or same counterpart.

 

25.             Right of Revocation. Employee has the right to revoke this
Separation Agreement within seven (7) days after Employee’s execution of this
Separation Agreement by giving notice in writing of such revocation to Dwight
Aubrey, Director and Chairman of the Compensation Committee of Solitron Devices,
Inc., c/o ES Components, 108 Pratts Junction Road, Sterling, MA 01564, Fax:
978-422-0011. As such, no payments or deliveries to Employee shall be made until
the eighth (8th) day following Employee’s signing of this Separation Agreement
(the “Effective Date”). In the event that Employee revokes this Separation
Agreement, this Separation Agreement, and the promises and obligations contained
therein, shall automatically and retroactively be deemed null and void and the
Employer and Employee’s rights, remedies, offices, positions and obligations to
each other shall be reinstated as if this Separation Agreement and any related
documents thereto had never been executed or delivered including, without
limitation, that Employer will not be obligated to pay Employee the Separation
Payment, Vacation Payment and Additional Consideration under Section 2(a) of
this Separation Agreement. Employee acknowledges and understands that Escrow
Agent is not obligated to deliver any amount due under Section 2(a) of this
Separation Agreement until the Effective Date.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 



 16 



 

Employee represents and warrants that Employee has read this Separation
Agreement in its entirety, has been offered a period of twenty-one (21) days to
review this Separation Agreement and incorporated release, and has been advised
in writing herein to consult with counsel and has done so, fully understands all
of its terms, and voluntarily assents to all terms and conditions herein.

 



EMPLOYEE  

EMPLOYER

 

SOLITRON DEVICES, INC.

      /s/ Shevach Saraf   By: /s/ Dwight P. Aubrey Shevach Saraf     Print Name:
Dwight P. Aubrey       Title: Chairman, Compensation Committee       Date: July
22, 2016   Date: July 22, 2016           MEMBERS OF THE CURRENT BOARD OF
DIRECTORS OF SOLITRON DEVICES, INC. AS OF THE DATE OF EXECUTION OF THIS
SEPARATION AGREEMENT (Solely agreeing in their individual capacities with
respect to Sections 4, 5, and 10 hereof)           /s/ Tim Eriksen     Tim
Eriksen           Date: July 22, 2016           /s/ David W. Pointer     David
W. Pointer           Date: July 22, 2016           /s/ Dwight P. Aubrey    
Dwight P. Aubrey           Date: July 22, 2016           /s/ John F. Chiste    
John F. Chiste           Date: July 22, 2016

 

 

17



 

 

 

